PEARSON, Judge
(dissenting).
I would hold that the misleading -information given to the appellants’ counsel by the State pursuant to the discovery procedure was material and that it prejudiced the right of the defendant to a fair trial. It is important that this error was committed by the -State and not by the judge, inasmuch as it is entirely probable that court-appointed counsel for the appellants was misled into believing that he had a far different case to defend than the case which was actually presented. I would therefore reverse and remand for a new trial. Cf. Miller v. Pate, 386 U.S. 1, 87 S.Ct. 785, 17 L.Ed.2d 690 (1967).